Chalmees, J.,
delivered the opinion of the court.
The land of Y. W. Redmoixd was listed by the tax-assessor of Holmes County as the property of the State, the words “the State ” being set opposite it in the column of owners. A valuation was affixed to it, as is requii’ed both as to State and pi'ivate land, but no amount of tax due was run out against it in the final column reseiwed for this purpose as to the lands of private persons. In short, it was dealt with in all respects as was proper with regard to land belonging to the State and as was improper in relation to that of a private person.
No correction in the list was made, either by the Board of Supervisors or by the tax-collector, after the roll came into his hands ; but it was, nevertheless, sold for unpaid taxes by *298the latter officer and bought by appellee, who has brought this bill to have his title confirmed.
The validity of his title depends upon whether the land was validly assessed, since it is agreed by all the authorities that a legal assessment is essential to the validity of a tax-title. An assessment which ordinarily and primarily commences with the making out, by the proper officer, of a list of persons aud property liable to taxation can never be said to be complete until acted upon by the revisory board, where the law contemplates action by such a board. It is settled in this State that the list made out by a tax-assessor is a nullity until in some way approved and ratified by the Board of Supervisors. The object of all the successive steps taken in assessing pi’operty is to obtain from the proper tribunal an ascertainment and declaration that the property contained on the list is subject to taxation, to fix its value and condemn it to sale, if the taxes are iiot paid.
The judgment of the proper authorities as to these matters is the original aim and final culmination of the whole proceeding. Without such judgment there is no assessment. The act of the supervisors in approving the roll presented by the assessor is that judgment, and fixes the liability or non-liability of the property to taxation and to sale. If any property, which should have been assessed has been omitted, the statute authorizes the tax-collector to add it after the roll has come into his hands, and having done so, to sell it if the taxes are not paid. He is to report his action in such cases back to the Board of Supervisors. In such case his act in making the addition takes the place of and has the same effect as the action of the board in approving the roll. No mistake as to the ownership of the land affects the result, since it is the land, and not the person, that is taxed; and, therefore, if the land of A. is assessed as the property of B. a sale of it conveys a good title, though the list be uncorrected.
Let us apply these principles to the case before us. There was never any judgment of liability of this land by the Board *299of Supervisors, who, on the contrary, by approving the list on which it was marked as State land, in effect dedared that it was exempt from taxation. And this judgment was never corrected by any officer or authority whatever. The list, therefore, instead of commanding the collector to sell it, distinctly commands him not to sell, since the statute plainly directs that he shall not sell land belonging to the State, it being exempt from taxation. The list in the hands of the collector has frequently been likened by this court to a writ of fieri facias, and constitutes the warrant for his action. Without it he can do nothing, nor can he do any thing not commanded by it, except by making additions in the mode and under the circumstances alluded to above. If he makes a sale without the addition, it must be null, since in such- case he is armed with no warrant for selling. Particularly must this be so where, as in this case, he undertakes to disregard the plain directions of the roll by selling that which he is by it forbidden to sell. If such a. title be sustained, it presents the extraordinary spectacle of divesting a citizen of his property where there does not exist, and has never existed, any written authority for so doing, and where the only existing record on the subject shows that it was improper to sell it.
Under such a system it would be impossible to give a well-advised opinion as to the title of property so sold, since the, validity of the title must depend through all time on being able to contradict by parol the written recitals of the record. It is no answer to this to say that a mistake as to the ownership does not affect the validity, of the sale, and that there was a- mistake as to ownership in the present case. The obvious reply is, that this was not a mistake only as to ownership, but also as to liability to taxation and to sale.
A mistake as to ownership is harmless, because whether it belongs to one person or another, the property owes the tax and must be sold to pay it; but if it belongs to the State it owes no tax, and the collector is forbidden to sell it¡ In *300such case though it has been mistakenly treated as the property of the State, and really is subject to taxation, it cannot be so dealt with, until some competent authority has so declared by correcting the blunder. Unless this be done the land has not'been assessed at all.
■ Reversed and l’emanded, with directions to take an account of amount paid by purchaser, with interest and damages, for which he shall have a lien under the statute. Mayer v. Peebles, 58 Miss. 628.